 


110 HRES 47 EH: Electing Members and Delegates to a certain standing committee of the House of Representatives.
U.S. House of Representatives
2007-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 47 
In the House of Representatives, U. S.,

January 10, 2007
 
RESOLUTION 
Electing Members and Delegates to a certain standing committee of the House of Representatives. 
 
 
That the following named Members and Delegate be, and are hereby, elected to the following standing committee of the House of Representatives: 

Committee on Transportation and Infrastructure:Mr. Rahall, Mr. DeFazio, Mr. Costello, Ms. Norton, Mr. Nadler, Ms. Corrine Brown of Florida, Mr. Filner, Ms. Eddie Bernice Johnson of Texas, Mr. Taylor of Mississippi, Ms. Millender-McDonald, Mr. Cummings, Mrs. Tauscher, Mr. Boswell, Mr. Holden, Mr. Baird, Mr. Larsen of Washington, Mr. Capuano, Ms. Carson, Mr. Bishop of New York, Mr. Michaud, Mr. Higgins, Mr. Carnahan, Mr. Salazar, Mrs. Napolitano, Mr. Lipinski, Mr. Lampson, Mr. Space, Ms. Hirono, Mr. Braley of Iowa, Mr. Altmire, Mr. Walz of Minnesota, Mr. Shuler, Mr. Arcuri, Mr. Mitchell, Mr. Carney, Mr. Hall of New York, Mr. Kagen, Mr. Cohen, and Mr. McNerney.

 
 
Karen L. Haas,Clerk.
